J-S06031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: S.F., JR., A MINOR                :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
 APPEAL OF: K.C., MOTHER                  :        No. 2196 EDA 2021

             Appeal from the Decree Entered September 23, 2021
               In the Court of Common Pleas of Wayne County
                      Civil Division at No(s): 2021-00004


BEFORE: KUNSELMAN, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KING, J.:                              FILED MARCH 16, 2022

      Appellant, K.C. (“Mother”), appeals from the decree entered in the

Wayne County Court of Common Pleas, granting the petition of Appellee,

Wayne County Children and Youth Services (“CYS”), for involuntary

termination of Mother’s parental rights to her minor child, S.F., Jr. (“Child”).

We affirm.

      The relevant facts and procedural history of this appeal are as follows.

Child was born in April 2020. Mother has a “history of mental health issues,”

including bipolar disorder and schizophrenia. (See N.T. Hearing, 9/3/21, at

5; CYS’s Exhibit 2, entered 9/3/21, at 3). S.F. (“Father”) was convicted of

aggravated indecent assault in 2020, and he subsequently received a five (5)

to ten (10) year term of imprisonment. (See CYS’s Exhibit 1, entered 9/3/21,

at 1). Father is currently incarcerated at SCI-Phoenix. (See N.T. Hearing at
J-S06031-22


8).

       The court adjudicated Child dependent on June 30, 2020, but Child

remained in parents’ home. (See Mother’s Exhibit 3, entered 9/3/21, at ¶¶

2-3). At that time, CYS developed a family service plan (“FSP”). (See N.T.

Hearing at 11).       Following Father’s incarceration, however, CYS filed an

emergency motion for modification of custody. CYS obtained legal custody of

Child on January 25, 2021, and it placed Child in a pre-adoptive home. (See

Petition for Involuntary Termination, filed 3/9/21, at ¶¶ 7-8).             Thereafter,

Mother demonstrated minimal compliance with her FSP goals including: 1)

maintaining a clean and safe home; 2) meeting Child’s basic needs; and 3)

taking   care    of   her   mental     health    and   following   all   mental   health

recommendations. (See N.T. Hearing at 13-15).

       On March 9, 2021, CYS filed a petition for involuntary termination of

Mother and Father’s parental rights.            The court conducted a termination

hearing on September 3, 2021. At that time, the court received testimony

from the CYS case worker, the psychologist who evaluated Mother, and the

social worker who supervised Mother’s visits with Child. On September 23,

2021, the court entered an opinion and final decree terminating Mother’s

parental rights.1       The court found that Mother had demonstrated an

unwillingness or inability to provide Child with essential parental care,


____________________________________________


1The court also involuntarily terminated Father’s parental rights, but he is not
a party to the current appeal.

                                           -2-
J-S06031-22


pursuant to 23 Pa.C.S.A. § 2511(a)(2). On October 21, 2021, Mother timely

filed a notice of appeal and concise statement of errors.

      Mother now raises two issues for this Court’s review:

         Whether the trial court erred in concluding that [Mother]
         demonstrated an unwillingness or inability to provide the
         minor child with the essential parental care necessary for
         his physical or mental well-being and erred as a matter of
         law in determining that the termination of parental rights of
         [Mother] was warranted?

         Whether the trial court erred as a matter of law in
         determining that the termination of parental rights of
         [Mother] would serve the developmental, physical, and
         emotional needs and welfare of the minor child?

(Mother’s Brief at 4).

      Appellate review in termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent evidence,
         and whether the trial court gave adequate consideration to
         the effect of such a decree on the welfare of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand. … We must employ
            a broad, comprehensive review of the record in order
            to determine whether the trial court’s decision is
            supported by competent evidence.

         In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
         banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
         (internal citations omitted).

                                     -3-
J-S06031-22



              Furthermore, we note that the trial court, as the finder
              of fact, is the sole determiner of the credibility of
              witnesses and all conflicts in testimony are to be
              resolved by [the] finder of fact. The burden of proof
              is on the party seeking termination to establish by
              clear and convincing evidence the existence of
              grounds for doing so.

           In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
           2002) (internal citations and quotation marks omitted). The
           standard of clear and convincing evidence means testimony
           that is so clear, direct, weighty, and convincing as to enable
           the trier of fact to come to a clear conviction, without
           hesitation, of the truth of the precise facts in issue. In re
           J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may
           uphold a termination decision if any proper basis exists for
           the result reached. In re C.S., 761 A.2d 1197, 1201
           (Pa.Super. 2000) (en banc). If the court’s findings are
           supported by competent evidence, we must affirm the
           court’s decision, even if the record could support an opposite
           result. In re R.L.T.M., 860 A.2d 190, 191[-92] (Pa.Super.
           2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165

(2008)).

     CYS filed a petition for the involuntary termination of Mother’s parental

rights on the following grounds:

           § 2511. Grounds for involuntary termination

               (a) General Rule.―The rights of a parent in regard to
           a child may be terminated after a petition filed on any of the
           following grounds:

                                    *    *    *

                   (2) The repeated and continued incapacity,
              abuse, neglect or refusal of the parent has caused the

                                        -4-
J-S06031-22


              child to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied by the parent.

                                    *    *    *

                (b) Other considerations.―The court in terminating
           the rights of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child. The rights of a parent shall not be terminated
           solely on the basis of environmental factors such as
           inadequate housing, furnishings, income, clothing and
           medical care if found to be beyond the control of the parent.
           With respect to any petition filed pursuant to subsection
           (a)(1), (6) or (8), the court shall not consider any efforts by
           the parent to remedy the conditions described therein which
           are first initiated subsequent to the giving of notice of the
           filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).          “Parental rights may be involuntarily

terminated where any one subsection of Section 2511(a) is satisfied, along

with consideration of the subsection 2511(b) provisions.” In re Z.P., supra

at 1117.

           Initially, the focus is on the conduct of the parent. The party
           seeking termination must prove by clear and convincing
           evidence that the parent’s conduct satisfies the statutory
           grounds for termination delineated in Section 2511(a). Only
           if the court determines that the parent’s conduct warrants
           termination of … her parental rights does the court engage
           in the second part of the analysis pursuant to Section
           2511(b): determination of the needs and welfare of the child
           under the standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

     On appeal, Mother contends that she had moderate or substantial

compliance with her FSP goals throughout the majority of CYS’s involvement

                                        -5-
J-S06031-22


with her family. Mother emphasizes that she has: 1) signed all releases for

records and ensured Child’s attendance at medical appointments; 2)

maintained ownership of her home and continually resided there; 3) attended

her psychological and parental fitness evaluations; and 4) complied with all

mental health treatment recommendations. To the extent CYS relied upon

the parental fitness evaluation as grounds for termination, Mother insists that

the evaluation was performed a year prior to the termination hearing.

Although Mother concedes that the evaluation showed she needed “support

and assistance” to parent Child, Mother maintains that she was not excluded

as a potential caregiver. (Mother’s Brief at 14).

         Further, Mother asserts that the trial court’s conclusions in support of

termination were “inconsistent with the record.” (Id. at 15). Regarding the

court’s conclusions about Mother’s inability to care for Child, Mother argues

that her parenting skills improved while she attempted to comply with the FSP

goals.      Specifically, Mother notes that Child gained weight after she

established a feeding routine. Mother also claims that there was an “overall

significant improvement” in “affection between [Mother] and Child.”        (Id.)

Mother concludes that CYS did not meet its burden of proof under Section

2511(a)(2), and termination of her parental rights is not in Child’s best

interests. We disagree.

         “The bases for termination of parental rights under Section 2511(a)(2),

due to parental incapacity that cannot be remedied, are not limited to


                                       -6-
J-S06031-22


affirmative misconduct; to the contrary, those grounds may include acts of

refusal as well as incapacity to perform parental duties.” In re S.C.B., 990

A.2d 762, 771 (Pa.Super. 2010). Under Section 2511(a)(2), “the petitioner

for involuntary termination must prove (1) repeated and continued incapacity,

abuse, neglect or refusal; (2) that such incapacity, abuse, neglect or refusal

caused the child to be without essential parental care, control or subsistence;

and (3) that the causes of the incapacity, abuse, neglect or refusal cannot or

will not be remedied.” In Interest of Lilley, 719 A.2d 327, 330 (Pa.Super.

1998).

      Under Section 2511(b), the court must consider whether termination

will best serve the child’s needs and welfare.    In re C.P., 901 A.2d 516

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond, paying

close attention to the effect on the child of permanently severing the bond.”

Id. at 520 (internal citations omitted). “In this context, the court must take

into account whether a bond exists between child and parent, and whether

termination would destroy an existing, necessary and beneficial relationship.”

In re Z.P., supra at 1121 (internal citations omitted).

      “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements


                                     -7-
J-S06031-22


within a reasonable time following intervention by the state, may properly be

considered unfit and have … her rights terminated.” In re B.L.L., 787 A.2d

1007, 1013 (Pa.Super. 2001). This Court has said:

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the
        child.   Thus, this [C]ourt has held that the parental
        obligation is a positive duty which requires affirmative
        performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association
        with the child.

        Because a child needs more than a benefactor, parental duty
        requires that a parent exert [herself] to take and maintain
        a place of importance in the child’s life.

In re B., N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).

     Instantly, the CYS case worker provided the following summary of the

agency’s concerns regarding Mother’s ability to parent:

        Our observations are that we do not believe that [Mother]
        has the ability to meet [Child’s] basic needs at this time.
        Prior to out of home placement, she was feeding him expired
        foods, she refused to listen to the recommendations of [the
        social workers] as well as [Father]. At the time, she was
        allowing [Child] to play with inappropriate items … that were
        not age appropriate for him, and she had also left [Child]
        alone in the bath while she had [gone] outside. Since
        placement, she’s frequently prompted to focus on parenting
        tasks … such as feeding. She does not demonstrate an
        understanding of [Child’s] cues for hunger, sleep, attention,
        or play and she has to be [prompted] on how to [soothe]

                                    -8-
J-S06031-22


         [Child] when he is upset.

(N.T. Hearing at 14).

      The psychologist who evaluated Mother expressed additional concerns:

         I think because of [Mother’s] demonstrated dependency and
         history which involved some significant mental health
         concerns, including self-injury and multiple hospitalizations,
         I think the stability and safety of both her home and her
         care of her child is going to be highly dependent on who she
         is with. I think she will likely need other people in her life
         and my concern is that’s a pattern established … that she
         would be at high risk for not making a wise choice for …
         another significant relationship that she would have this
         dependent personality pattern in.

(Id. at 48-49).

      The trial court accepted this testimony and concluded that Mother lacked

the capacity to parent Child:

         [T]he record demonstrates that Mother is unable to care for
         herself independently, and as such is unable to care for the
         minor child.

                                  *    *    *

         Mother’s reliance on Father—a convicted sex offender—on
         making decisions on her behalf is concerning. When [caring
         for] the minor child, Mother has continued to demonstrate
         a lack of responsibility because she ignores the minor child
         by being on the phone.

                                  *    *    *

         The minor child has demonstrated a diminished and near
         non-existent bond with Mother as the minor child
         continuously cries before and during visits with Mother.
         Further, Mother is unable to parent alone and is reliant on
         Father and Mother will only become less independent due to
         Father’s incarceration. Based upon the testimony presented
         at the hearing, this [c]ourt finds that [CYS] presented clear

                                      -9-
J-S06031-22


         and convincing evidence to support the termination of
         Mother’s parental rights under 23 Pa.C.S.A. § 2511(a)(2).

(Trial Court Opinion at 6-7). On this record, the court correctly determined

that Mother’s incapacity caused Child to be without essential parental care,

and the causes of the incapacity cannot or will not be remedied. See Interest

of Lilley, supra.

      In addition to the court’s analysis of Mother’s parenting skills, we also

note that Mother failed to comply with certain FSP objectives, including the

maintenance of a clean and safe home for Child. The CYS case worker testified

about Mother’s noncompliance with this objective as follows:

         The home is cluttered and not baby proofed. There’s a
         strong smell of body odor, cigarette smoke, as well as cat
         urine.    Garbage was noted throughout the home and
         scattered on tables. [Mother] confirmed bed bugs as well
         as fleas in the home.

(N.T. Hearing at 14).

      The case worker also discussed Mother’s relationship with drugs and

alcohol. Specifically, Mother brought a bottle of vodka to a July 29, 2021 visit

with Child. (See id.) That same day, Mother tested positive for marijuana.

(Id.) Regarding the vodka bottle, Mother explained “she was at a friend’s

house having some drinks the night prior and she did not want to leave that

bottle because she had paid for it ….” (Id. at 32). Regarding the positive test

for marijuana, Mother “reported that she had been around somebody who had

been smoking.” (Id. at 30). Although CYS could perform additional testing

to determine whether the result was due to secondhand smoke, such testing

                                     - 10 -
J-S06031-22


was unnecessary because Mother “should not have even been around people

that had been smoking marijuana.” (Id.)

      Additionally, the case worker testified that Mother and Child no longer

shared a bond. (Id. at 24). Although Mother attended visits with Child, the

case worker witnessed Mother’s inability to provide Child with the support he

needed:

          There were multiple occasions where [Child] was observed
          wanting [Mother’s] affection, like going up to her wanting to
          be held [and], at one point in time, [Mother] had even like
          pushed him down off of her or not being able to [soothe]
          him appropriately…. [Child] just no longer [sought] her
          affection in that way.

(Id. at 24). In comparison, Child is bonded with his current foster parents,

who want to adopt him. (Id. at 20-21).

      Here, terminating Mother’s parental rights would not destroy an

existing, necessary, and beneficial relationship for Child.   See In re Z.P.,

supra. Based upon the foregoing, the record supports the court’s conclusion

that clear and convincing evidence supported termination of Mother’s parental

rights under Sections 2511(a)(2) and (b). Id. Consequently, we affirm the

decree terminating Mother’s parental rights to Child.

      Decree affirmed.




                                     - 11 -
J-S06031-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/16/2022




                          - 12 -